DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claims 1, 8, 12 recites calculating a similarity to a measurement result of a voltage of the battery in regard to each of a plurality of 5voltage arithmetic data calculated by setting an internal state in mutually different states in a voltage model of the battery; and determining a deterioration state of the battery, based on the similarity calculated in regard to each of the voltage 10arithmetic data [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-8 recite(s) further comprising: calculating the plurality of voltage arithmetic data by setting one or more internal state parameters in the voltage 15model of the battery, wherein, in the calculating of the plurality of voltage arithmetic data, one or more of the internal state parameters set in the voltage model are set to different values between the voltage arithmetic data.  wherein in the calculating of each of the plurality of voltage arithmetic data, in regard to each of the voltage arithmetic data, a Euclidean distance or a characteristic amount of a Gaussian 25kernel to the measurement result of the voltage of the battery is calculated, and in regard to each of the voltage arithmetic data, the - 41 - similarity is calculated based on the calculated Euclidean distance or the calculated characteristic amount of the Gaussian kernel.  wherein 5in the determining of the deterioration state of the battery, at least one of the internal state of the battery and a battery capacitance of the battery is estimated based on the similarity calculated in regard to each of the voltage 10arithmetic data, and the deterioration state of the battery is determined based on the estimated internal state and/or the estimated battery capacitance.  wherein 15in the determining of the deterioration state of the battery, the internal state of the battery and/or the battery capacitance of the battery is estimated based on an internal state and/or a battery capacitance in voltage arithmetic data which is highest in the similarity among the plurality of 20voltage arithmetic data.  wherein in the determining of the deterioration state of the battery, as regards the internal state and/or the battery 25capacitance, an average value or a weighted average value in voltage arithmetic data with the similarity of a reference value or more among the voltage arithmetic data is calculated,- 42 - and the internal state and/or the battery capacitance of the battery is estimated based on the calculated average value or the calculated weighted average value.  wherein in the determining of the deterioration state of the battery, the deterioration state of the battery is determined based on within which of a plurality of ranges a value of the internal state and/or the battery capacitance estimated in 10regard to the battery falls [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a processor configured to:; the diagnosis device; Examiner interprets these limitations to merely uses a computer as a tool to perform the identified abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. the battery diagnosed by the diagnosis device; further 25comprising: a battery-mounted device in which the battery is mounted; Examiner interprets these limitations to merely link the identified abstract idea to a particular technological environment or field of use). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, see Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence.  See cited references for additional evidence of generic computer structure within a system with a battery).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIOKA ET AL. (US 2013/0027047) (hereinafter “YOSHIOKA”).

With respect to Claim 1, YOSHIOKA teaches:
calculating a similarity to a measurement result of a voltage of the battery in regard to each of a plurality of 5voltage arithmetic data calculated by setting an internal state in mutually different states in a voltage model of the battery (See Para 0071, 0088, etc.; See Figs. 1-12); and 
determining a deterioration state of the battery, based on the similarity calculated in regard to each of the voltage 10arithmetic data (See Para 0071, 0088, etc.; See Figs. 1-12) .  

With respect to Claim 2, YOSHIOKA teaches:
further comprising: 
calculating the plurality of voltage arithmetic data by setting one or more internal state parameters in the voltage 15model of the battery, wherein, in the calculating of the plurality of voltage arithmetic data, one or more of the internal state parameters set in the voltage model are set to different values between the voltage arithmetic data (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 3, YOSHIOKA teaches:20
wherein 
in the calculating of each of the plurality of voltage arithmetic data, in regard to each of the voltage arithmetic data, a Euclidean distance or a characteristic amount of a Gaussian 25kernel to the measurement result of the voltage of the battery is calculated, and in regard to each of the voltage arithmetic data, the - 41 - similarity is calculated based on the calculated Euclidean distance or the calculated characteristic amount of the Gaussian kernel (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 4, YOSHIOKA teaches:
wherein 
5in the determining of the deterioration state of the battery, at least one of the internal state of the battery and a battery capacitance of the battery is estimated based on the similarity calculated in regard to each of the voltage 10arithmetic data, and the deterioration state of the battery is determined based on the estimated internal state and/or the estimated battery capacitance (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 5, YOSHIOKA teaches:
wherein 
15in the determining of the deterioration state of the battery, the internal state of the battery and/or the battery capacitance of the battery is estimated based on an internal state and/or a battery capacitance in voltage arithmetic data which is highest in the similarity among the plurality of 20voltage arithmetic data (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 6, YOSHIOKA teaches:
wherein 
in the determining of the deterioration state of the battery, as regards the internal state and/or the battery 25capacitance, an average value or a weighted average value in voltage arithmetic data with the similarity of a reference value or more among the voltage arithmetic data is calculated,- 42 - and the internal state and/or the battery capacitance of the battery is estimated based on the calculated average value or the calculated weighted average value (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 7, YOSHIOKA teaches:5
wherein 
in the determining of the deterioration state of the battery, the deterioration state of the battery is determined based on within which of a plurality of ranges a value of the internal state and/or the battery capacitance estimated in 10regard to the battery falls (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 8, YOSHIOKA teaches:
a processor configured to: 
calculate a similarity to a measurement result of a voltage of the battery in regard to each of a plurality of 15voltage arithmetic data calculated by setting an internal state in mutually different states in a voltage model of the battery (See Para 0071, 0088, etc.; See Figs. 1-12); and 
determine a deterioration state of the battery, based on the similarity calculated in regard to each of the voltage 20arithmetic data (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 9, YOSHIOKA teaches:
the diagnosis device of Claim 8; and 
the battery diagnosed by the diagnosis device (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 10, YOSHIOKA teaches:
further 25comprising: 
a battery-mounted device in which the battery is mounted (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 11, YOSHIOKA teaches:
the diagnosis device of Claim 8 (See Para 0071, 0088, etc.; See Figs. 1-12); and 
the battery diagnosed by the diagnosis device (See Para 0071, 0088, etc.; See Figs. 1-12).  

With respect to Claim 12, YOSHIOKA teaches:
calculating a similarity to a measurement result of a voltage of the battery in regard to each of a plurality of voltage arithmetic data calculated by setting an internal state in mutually different states in a voltage model of the 10battery (See Para 0071, 0088, etc.; See Figs. 1-12); and 
determining a deterioration state of the baztery, based on the similarity calculated in regard to each of the voltage arithmetic data (See Para 0071, 0088, etc.; See Figs. 1-12).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FUJITA ET AL (US 2018/0076633) teaches CHARGE CONTROL APPARATUS, CHARGE PATTERN CREATING DEVICE, METHOD, NON-TRANSITORY COMPUTER READABLE MEDIUM AND POWER STORAGE SYSTEM;
SADA ET AL. (US 2021/0021000) teaches REMAINING CAPABILITY EVALUATION METHOD FOR SECONDARY BATTERY, REAMAINING CAPABILITY EVALUATION PROGRAM FOR SECONDARY BATTERY, COMPUTATION DEVICE, AND REMAINING CAPABILITY EVALUATION SYSTEM;
SHIMURA (US 2021/0001747) teaches BATTERY CONTROL DEVICE, BATTERY CONTROL METHOD, UNINTERRUPTIBLE POWER SUPPLY, POWER SYSTEM AND ELECTRIC VEHICLE;
TAKAOKA ET AL. (US 2022/0082630) teaches SOH/SOC DETECTING DEVICE FOR POWER STORAGE ELEMENT, AND POWER STORAGE ELEMENT MANAGING UNIT;
TAKEGAMI ET AL. (US 2020/0393518) teaches STORAGE CELL DIAGNOSTIC DEVIE AND STORAGE CELL DIAGNOSTIC METHOD, AND STORAGE CELL CONTROL SYSTEM;
NAKAO ET AL. (US 2015/0369873) teaches BATTER CONTROLLER.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864